Title: To Thomas Jefferson from Pseudonym: "A Stranger and a Friend", 22 June 1808
From: Pseudonym: “A Stranger and a Friend”
To: Jefferson, Thomas


                  
                     Sir, 
                     Richmond June 22. 1808.
                  
                  As you naturally take an Interest in every thing that relates to the Embargo; permit me to direct your attention to a letter, which appeared in the Enquirer of this City on Tuesday last.
                  That letter is from the Pen of John Gamble, the eldest Son of Col. Robert Gamble of this city. W. J. Gamble has always pursued the rank of politics of his father. and was the only one, except one, who opposed the enthusiastic & patriotic Resolutions & letter to yourself, adopted by the citizens of this city, on the memorable Affair of the Chesapeak.
                  The introductory remarks to this letter, are from the Pen of William Wirt.—
                  The real friends of your Administration in this part of Virginia, stand firm to the Charge. They will not abandon you, so long as you adhere to the Embargo. It is with them, the most popular measure, which has been recommended by your administration. They feel its evils; but they will bear them in the cause of their country.—John Randolph is active in abusing the Embargo, in vindicating himself. But even that man has a decided majority of his own district against him.
                  Go on, Sir, and in spite of wavering apostates or infatuated dupes, sternly adhere to the permanent & honorable interests of your Country. Be assured, that there is nothing which would sooner call a blush into the cheek of the people of Virginia, than a Suspension of the Embargo previous to a revocation of the British Orders in Council.
                  
                     A Stranger and A Friend.
                  
               